                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 LARRY PAYNE,                                     )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   No. 3:17-cv-01410
                                                  )
 KEVIN GENOVESE, et al.,                          )
                                                  )
        Defendants.                               )


                                            ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 116) recommending that the Court deny Plaintiff’s Motion for Partial Summary Judgment

(Doc. No. 107). No timely objections to the R&R have been filed.

       Having thoroughly reviewed the R&R, the Court agrees with the Magistrate Judge’s

analysis. Specifically, the Court agrees that Plaintiff “has not carried his initial burden to

demonstrate the absence of any genuine disputes of material fact by pointing to particular evidence

in the record.” (Doc. No. 116 at 5-6.)

       Accordingly, the R&R (Doc. No. 116) is APPROVED AND ADOPTED, and Plaintiff’s

Motion for Partial Summary Judgment (Doc. No. 107) is DENIED. This case is hereby

RETURNED to the Magistrate Judge for further case management.

       IT IS SO ORDERED.


                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE
